Title: From John Adams to Robert R. Livingston, 27 February 1782
From: Adams, John
To: Livingston, Robert R.



No. 3.Duplicate
Amsterdam Feby. 27th 1782
Sir

Friesland has at last taken the Provincial Resolution to acknowledge the Independence, of which United America is in full Possession.

It is thought that several Cities of Holland will soon follow their Example, and some say it will be followed forthwith by the whole Republick. The first Burgomaster of this City has said within a few days past, that in six Weeks at furthest, the Independence of America would be acknowledged by all Seven of the United Provinces: but I have no Expectation of such Haste. This Government does nothing with such Celerity.
By what I hear and read of their Speculations, it seems to me that the general Sense is at present not to shackle themselves with any Treaties either with France or Spain, nor to make any Treaty of Alliance, nor to make even a Treaty of Commerce with America as yet for a considerable Time, but for the several Members of the Sovereignty one after another to acknowledge the Independence of America in the manner that Friesland has done; and for the States, the Prince and the Admiralties to exert themselves in preparing a Fleet to command the North Sea, and wash out some of the Stains in their Character, which the English have so unjustly thrown upon it, in their Blood. There is a loud Cry for Vengeance, a stern demand of a Fleet and a Battle with the English, and if the Court contrive to elude it, the Stadholder will run a great Risque of his Power.
Sensible and candid Men tell me, We wait for Spain and We wait for Russia. We wont make any Treaty with You. It is of no great Importance to Us or to You. We see there is a tremendous Power arising in the West. We cant meddle much: but We will at all Events be your good Friends. Whoever quarrels with You, We will not.
In short I expect no Treaty. I dont expect that our Independence will be acknowledged by all the Provinces for a long Time. Nevertheless, it appears to me of indispensible Importance that a Minister should reside constantly here vested with the same Powers from Congress, with which they have honoured me: for which Reason, having the Offer of a large and elegant House in a fine Situation on a noble Spot of Ground at the Hague, at a very reasonable Rate, I have, in pursuance of the Advice of Mr. Barclay, Mr. Dumas and other Friends, purchased it and shall remove into it on or before the first of May. In Case I should be recalled, or obliged to go away upon other Services, any Minister that Congress may appoint here in my Room will find an House ready furnished at the Hague ready for him.
The Negotiation for the Purchase was conducted secretly: but when it came to be known, I am informed it gave a great deal of Satisfaction in general.



To pay for it, I have applied all the Money I had of Mr. de Neufville’s Loan, and some Cash of my own which I brought with me from America, and for the second Payment I must borrow of a Friend, if Dr. Franklin cannot furnish the Money, for which indeed I dont love to ask him, he has so many Demands upon him from every Quarter. The House, including Purchases and Charges &c will amount to about sixteen thousand Guilders ten thousand of which I paid yesterday. I have been obliged to take the Title in my own Name, but shall transfer it to the United States as soon as they are acknowledged, and the Account can be settled, provided Congress approve of the Transaction, otherwise I shall take the Risque upon myself and sell it again. I shall live hereafter at a smaller Rent than I ever did before, tho’ in an House much superior.
